



COUR DAPPEL DE LONTARIO

RÉFÉRENCE : 1750738 Ontario Inc. c. 1750714
    Ontario Inc., 2020 ONCA 836

DATE : 20201223

DOSSIER : C67079

Les juges van Rensburg, Benotto
    et Thorburn

ENTRE

1750738 Ontario Inc.

Demanderesse (Intimée)

et

1750714 Ontario Inc.,
    1751917 Ontario Inc., 6888631 Canada Inc.

et 1750739 Ontario Inc.

Défenderesses (Appelantes)

Jeff G. Saikaley, Gabriel Poliquin et
    Marie-Pier Dupont, pour les Appelantes

Sophie C. Reitano, pour lIntimée

Date de laudience : par
    écrit

En appel du jugement du juge Michel Z.
    Charbonneau de la
Cour supérieure de justice
, en date du 14 mai 2019, dont les motifs figurent
à
2019 ONSC 2879.

La juge Thorburn :


A.

SURVOL

[1]

Christian Leclair (« M. Leclair »)
    souhaitait développer un lotissement denviron 100 lots résidentiels. Il avait
    besoin dinvestisseurs. Son beau-père, Hervé Lacroix (« M. Lacroix »)
    a investi dans le projet de lotissement avec M. Leclair, dans le projet que
    M. Leclair se préparait
à
mettre
    en place.

[2]

Il y a désaccord sur la question si un contrat
    verbal a été conclu et si oui, les termes du contrat.

[3]

Par la suite, deux autres personnes ont décidé
    dinvestir dans le projet de M. Leclair. 1750739 Ontario Inc.
    (« 739 ») a été incorpor
é
e et
    une convention parmi actionnaires est effectuée parmi les compagnies des quatre
    investisseurs : 1750714 Ontario Inc. (« 714 »), 1751917 Ontario Inc.
    (« 917 »), 6888631 Canada Inc. (« 631 ») et la compagnie de
    M. Lacroix, 1750738 Ontario Inc. (« 738 »).

[4]

Leffet de la convention parmi actionnaires sur le pr
é
sum
é
contrat
    oral entre M. Lacroix et M. Leclair est aussi en dispute. Les parties sont
    en désaccord sur leffet de la clause de résiliation des ententes antérieures
    sur le contrat verbal, lordonnance de lexécution en nature du contrat, et
    lapplication de lordonnance à 714, 917 et 631.

[5]

Au procès, lintimé 738 a soumis que les appelants
    ont commis une violation du contrat oral lorsque 714, 917 et 631 ont décidé,
    malgré lopposition de 738, de cesser de transférer 25% des lots à la compagnie
    du beau-fils de M. Lacroix, Maisons Lacroix Homes Inc. (« Maisons
    Lacroix »).

[6]

Le Tribunal a décidé quun contrat verbal a été
    conclu entre M. Lacroix et M. Leclair, que la condition de linvestissement de
    M. Lacroix est quun nombre de lots égaux à la participation de M. Lacroix dans
    le projet serait construit par Maisons Lacroix, que 738 pouvait poursuivre
    laction de sa part, et que le deuxième contrat ne nie pas leffet du premier. Le
    Tribunal a ordonné lexécution en nature du contrat liant 714, 917 et 631 aux
    ordonnances.

[7]

Les appelantes, 714, 917, 631 et 739 soumettent que
    le juge de première instance a fait plusieurs erreurs en droit y compris :

a.

Le Tribunal na pas accepté que les termes matériaux
    du présumé contrat oral entre Christian Leclair et son beau-père, Hervé Lacroix
    étaient trop incertains pour la formation dun contrat;

b.

Le Tribunal a ajouté des conditions implicites au
    contrat oral;

c.

Le Tribunal na pas pris en considération la
    clause de résiliation des ententes antérieures dans la convention entre
    actionnaires;

d.

Le Tribunal a ordonné lexécution en nature du
    contrat oral; et

e.

Le Tribunal a ordonné les dépens dindemnisation
    substantielle.

[8]

Pour les raisons qui suivent, lappel est rejeté.

B.

EXPOSÉ
DES FAITS

[9]

M. Leclair est constructeur de maisons sous le nom
    Les Habitations Leclair Inc. Il apprend quil y a deux terrains à vendre
    totalisant environ 85 acres qui pourraient être divisés en environ 100 lots
    résidentiels. Il a besoin dargent pour acheter les terrains.

[10]

Au mois de mai, 2007, M. Leclair cherchait de largent de son
    beau-père, M. Lacroix, pour investir dans le projet de subdivision, M.
    Lacroix a accepté dinvestir et une entente est conclue.

[11]

M. Lacroix a une connaissance limitée de langlais, particulièrement
    langlais écrit. Il a complété sa 12
e
année décole.

(1)

Les termes du contrat verbal

[12]

Selon M. Lacroix, il a dit quil serait intéressé à investir dans le
    projet
seulement
si sa
    part des lots qui seraient construits était transférée à Maisons Lacroix pour
    construction, car il voulait aider lentreprise de son fils Marc Lacroix.
    Quelques jours plus tard, M. Leclair a accepté son offre.

[13]

Selon M. Leclair, il a refusé, ne voulant pas inclure dautres
    constructeurs que lui dans le projet. Quelques jours plus tard, il a dit
    « si tu veux avoir 2 à 3 lots par année jvais le considérer » et M.
    Lacroix a accepté les termes.

(2)

Lincorporation de 739

[14]

Ayant une entente avec M. Lacroix, M. Leclair réussit à trouver deux
    autres investisseurs qui ont accepté de procéder au projet dinvestissement.
    Les quatre investisseurs sont : Christian Leclair par lentremise de 714,
    Pierre Major par lentremise de 631, Alain Lamarche par lentremise de 917, et
    Hervé et sa femme Huguette Lacroix par lentremise de 738 opérée par M. Lacroix.

[15]

Les investisseurs ont procédé à lincorporation de leurs sociétés et de
    739, pour entamer le projet de subdivision pour la vente de lots résidentiels
    sous le Projet Oasis. 739 est une société de portefeuille détenant des
    biens-fonds qui font lobjet du Projet de promotion immobilière Oasis.

[16]

Le 14 décembre 2007, lavocate est venue avec les documents déjà
    préparés et prêts à signer pour lincorporation des sociétés des investisseurs.
    Les documents sont en anglais.

[17]

Lavocate na jamais reçu dinstructions de M. Lacroix et elle confirme
    que « Jai quelques messages dans mes dossiers qui portent soit le nom de
    Christian Leclair, Jocelyn Lamarche ou dAlain Lamarche, mais je nai aucun
    message qui porte le nom dHervé Lacroix [J]e navais aucune connaissance du
    fait que [M. Lacroix] cultivait des légumes, quil avait peu déducation et
    quil ne maitrisait pas langlais ».

(3)

LAchat des Terrains

[18]

Le premier terrain est acheté le 19 décembre 2007 et le deuxième est
    acheté le 18 novembre 2008. Chacun des quatre investisseurs a investi un quart
    de linvestissement.

[19]

M. Major a signé le contrat pour lachat du premier terrain denviron
    40 acres, et M. Major et M. Lacroix ont signé le contrat pour lachat du
    deuxième terrain. Le Projet Oasis correspond au lieu de lensemble des deux
    terrains.

(4)

La Convention

[20]

Une hypothèque de 4 000 000 $ était nécessaire pour procéder avec le
    projet. Avant de compléter le prêt hypothécaire, la Caisse demandait que les
    investisseurs signent un accord en forme de Convention.

[21]

Une convention parmi actionnaires fut préparée par un avocat. Lavocat
    na reçu des instructions que de M. Lamarche et M. Leclair pour sa préparation.

[22]

Une clause dexclusion des ententes antérieures portant sur «
the
    organization and affairs of the Corporation and/or the sale of any
    Shareholders shares of the Corporation
» sy trouvait.
Selon lavocat, il sagissait dune clause standard au précédent de
    lavocat.

[23]

La Convention fut signée le 8 août 2011 au Home Hardware appartenu par
    M. Lamarche sans la présence davocat.

(5)

Répartition des Lots à Construire

[24]

Suivant lapprobation de la subdivision par la municipalité en 2011,
    jusquau mois de juin 2015, les lots ont été distribués 75% aux Habitations
    Leclair et 25% à Maisons Lacroix à chaque occasion quune distribution de lots
    sest présentée : (i) lors du transfert de 1 lot sur 4, (ii) à la Phase I
    et (iii) à la Phase II du Projet Oasis, sans aucune objection des actionnaires.

(6)

Terminaison du Contrat

[25]

Messieurs Leclair, Lamarche et Major reprochaient à Maisons Lacroix de
    vendre ses maisons moins chères, de laisser des débris sur les chantiers, de
    commencer des chantiers avant davoir un acheteur ce qui laissait des fondations
à
découvert et de construire un
    inventaire de maisons. Les investisseurs ont imposé des conditions financières.

[26]

Cependant, lofficier de la municipalité a indiqué quil na reçu
    aucune plainte des acheteurs et que les constructions de Maisons Lacroix
    étaient approuvées à chaque étape de la construction.

[27]

Pour donner suite à des désaccords, le 3 octobre 2016, les trois
    actionnaires appelantes ont mis fin à la relation daffaires avec Maisons
    Lacroix.

C.

LE JUGEMENT DU TRIBUNAL

[28]

La position de 738 au procès était que les appelants ont commis un bris
    de contrat lorsque 714, 917 et 631 ont décidé, malgré lopposition de 738, de
    cesser de transférer 25% des lots à Maisons Lacroix et que la seule réparation
    équitable était son exécution en nature.

[29]

Le Tribunal a conclu que M. Lacroix et M. Leclair avaient un contrat
    verbal selon lequel M. Leclair sengageait à permettre à Maisons Lacroix de
    bâtir des maisons sur un nombre de lots équivalent à la part de M. Lacroix et
    quil ny avait que ces deux dispositions essentielles au contrat verbal.

[30]

Le Tribunal a préféré le témoignage de M. Lacroix au témoignage de M. Leclair.
    De plus, le Tribunal a décidé que : « Dans un tel contexte, il serait
    absurde de dire que la relativité de contrat entre [M.] Lacroix et [M.] Leclair
    ne sétendra pas à [738] et [739], leur alter ego  [739] est lié par le
    contrat verbal même si sa formation précède son incorporation. »

[31]

Le Tribunal a conclu quil serait injuste que 739 puisse se soustraire
    à sa promesse à cause du manque décrit et que 739 a clairement et sans
    équivoque agit en conformité avec le contrat verbal en distribuant les lots à
    raison de 25% en faveur de Maisons Lacroix.

[32]

Le Tribunal a déterminé que la convention entre actionnaires na pas
    mis fin à lentente orale. La convention fut exigée par la Caisse, non par les
    actionnaires et il ny a aucune preuve que la clause « Termination of
    Prior Agreements » dans la convention a été sujette de directive précise de
    lavocat, et que la clause ait été discutée avant la signature ou que M.
    Lacroix aurait compris la portée de la clause.

[33]

Enfin, le Tribunal a décidé que 739 ne pouvait pas mettre fin au
    contrat, car les appelantes nont fourni aucune preuve solide que leurs
    plaintes étaient bien fondées et dautre part, la preuve de lofficier de la
    municipalité indique quà chaque étape de construction, les maisons construites
    par Maisons Lacroix étaient approuvées et la municipalité na pas reçu de
    plainte daucun des acheteurs.

[34]

Le Tribunal a ordonné :

a.

L'annulation de la décision corporative de 739
    de mettre fin à sa relation d'affaires avec Maisons Lacroix ;

b.

Une ordonnance enjoignant les appelantes de répartir
    25% de tous les lots actuels et futurs à Maisons Lacroix aux mêmes conditions
    que l'autre constructeur ;

c.

Une ordonnance de l'exécution en nature du
    contrat verbal selon lequel 739 doit répartir des lots d'un projet de promotion
    immobilière a Maisons Lacroix ;

d.

Une ordonnance permettant à 738 un délai
    raisonnable afin de pouvoir acheter le solde des 6 lots dans la phase II du
    projet Oasis qui leur avaient été attribués et qui sont protégés par un
    certificat daffaire ;

e.

Une prohibition permanente pour 739 de prendre
    des décisions allant à lencontre de lattribution de 25% des lots à Maisons
    Lacroix ; et

f.

Que des dépens de 225 000 $ soient versés par les
    appelantes en faveur de lIntimée.

D.

LES QUESTIONS EN APPEL

[35]

Les Appelantes portent en appel la décision du Tribunal et demandent
    lautorisation de faire appel de linscription relative aux dépens du 18
    juillet 2019. Les questions en litige sont :

1.

Est-ce que le Tribunal a erré en droit en concluant quil y avait un
    contrat oral alors que les termes matériaux de ce présumé contrat étaient trop
    incertains et /ou en ajoutant des conditions implicites au contrat ?

2.

Est-ce que le Tribunal a erré en droit en ninterprétant pas la
    clause de résiliation dans la convention pour conclure que la clause a pour
    effet de résilier le contrat antérieur, et ordonnant lexécution en nature du
    contrat ?

3.

Est-ce que le Tribunal a commis une erreur de droit en ordonnant
    lexécution en nature du contrat ?

4.

Est-ce que le Tribunal a commis une erreur de droit quant à
    lapplication des ordonnances à 714, 917 et 631 ? et

5.

Dans lalternative, est-ce que lautorisation de faire appel de
    lordonnance de dépens doit être accordée, et lordonnance modifiée ?

E.

ANALYSE DU JUGEMENT ET CONCLUSION

(1)

Est-ce que le Tribunal a erré en droit en concluant
    quil y avait un contrat oral alors que les termes matériaux de ce présumé
    contrat étaient trop incertains et /ou en ajoutant des conditions implicites au
    contrat ?

[36]

La détermination de lexistence dun contrat verbal et la certitude de
    ses termes ne sont pas des questions de droit, mais plutôt des questions mixtes
    de fait et de droit en considérant la matrice factuelle dans son ensemble :
Modern Paving Ltd. v. Donovan Homes Ltd.
,
2011 NLCA 39, 308 Nfld. & P.E.I.R. 180,
    aux paras. 28-30.

[37]

Seuls les termes
essentiels
doivent faire partie de lentente.
« When
    they agree on all of the essential provisions to be incorporated in a formal
    document with the intention that their agreement shall thereupon become
    binding, they will have fulfilled all the requisites for the formation of a
    contract.:
Bawitko Investments Ltd. c. Kernels Popcorn Ltd.
(1991)
, 79 D.L.R. (4
e
)
    97 (Ont. C.A.).

[38]

Par contre :

[[T]here is no doubt that non-essential terms
    and details do not have to be settled in order for legal effect to be given to
    the reasonable expectation of the parties. Indeed, in the case of a contract
    meant to endure over an extended period it may be that details or other non-essential
    matters are not even able to be determined at the time the parties agree to the
    contract.

Les faits à être considérés dépendent du
    contexte du contrat:
Modern Paving
, aux paras.
37-39 ;
Credit Security
    Insurance Agency Inc. v. CIBC Mortgages Inc.
(2006)
,
268 D.L.R. (4
e
) 725 (Ont. C.S.),
    conf par 2007 ONCA 287, 279 D.L.R. (4
e
) 559.

[39]

Il est pertinent de savoir si les parties se sont comportées comme si
    elles étaient liées par une entente exécutoire :
Sattva
    Capital Corp. c. Creston Moly Corp.
,
2014 CSC 53, [2014] 2 R.C.S. 633, aux paras. 46-47,
Matic et al v. Waldner et al
,
2016 MBCA 60, 330 Man. R. (2
e
) 107, aux paras. 59-64,
    autorisation de pouvoi refusée, [2016] C.S.C.R. no 359.

[40]

Au paragraphe 53 du jugement, le Tribunal a conclu que :

Il ny a que deux dispositions qui sont
    essentielles au contrat verbal :

1) Hervé Lacroix
    sengageait à participer au financement du projet Oasis à part égal avec les
    autres investisseurs.

2) En retour le
    promoteur du projet Oasis sengageait à faire le nécessaire pour que Maisons
    Lacroix Homes puisse être le contracteur choisit par le projet pour construire
    les maisons sur un nombre de lots égaux à la part dHervé Lacroix dans le
    projet. Il y a eu contrepartie, car Hervé Lacroix a effectivement rempli ses
    obligations ce qui a permis au projet daller de lavant. Personne ne savait
    exactement le % exact que détiendrait Hervé Lacroix, à quel prix les lots
    seraient vendus, combien de lots seraient disponibles et ainsi de suite. Il
    nétait pas nécessaire pour la certitude du contrat de connaître ces différents
    points. Lessentiel était connu

Je conclus aussi que lors du temps de distribuer
    les lots aux différents contracteurs une fois le projet prêt, 1750739 Ontario
    Inc. a distribué les lots 25% à Maisons Lacroix Homes, représentant la part de
    linvestissement de M. Lacroix dans le projet de lotissement en conformité avec
    lentente verbale.

[41]

Suivant une révision objective de la preuve, le Tribunal a conclu que
    le contrat comprenait des termes essentiels suffisamment précis et certains,
    nonobstant labsence de la durée de lentente, léchéancier dexécution du
    contrat, la valeur de linvestissement de M. Lacroix, le prix, la nature, la
    localisation ou la condition des lots et la nature de limplication des autres
    investisseurs. De plus, les investisseurs se sont rencontrés avant le 14
    décembre 2007, ils ont été informés de ces termes essentiels au moment
    deffectuer la première allocation, les ont acceptés, et ont ratifié le contrat
    à maintes reprises.

[42]

Telles conclusions de crédibilité doivent être accordées un très haut
    niveau de déférence :
UBS Securities Canada Inc. v.
    Sands Brothers Canada Ltd.
,
2009 ONCA 328, 95 O.R. (3
e
) 93, au para. 71.

[43]

Le Tribunal na commis aucune erreur manifeste et dominante lorsquil a
    conclu quil y avait un contrat verbal entre M. Leclair et M. Lacroix car les
    termes essentiels étaient précis et certains : M. Lacroix investirait et
    M. Leclair sengagerait à permettre à Maisons Lacroix de bâtir des maisons sur
    un nombre de lots équivalent à la part de M. Lacroix. Par la suite, ils

se
    sont comportés comme sils étaient liés par une entente exécutoire. Je rejetterais
    ce moyen dappel.

(2)

Est-ce que le Tribunal a erré en droit en
ninterprétant
pas la clause de résiliation
    dans la convention pour
conclure
que la clause a pour effet de résilier le contrat antérieur ?

[44]

Lanalyse pour déterminer si une clause de résiliation a force de droit
    est citée dans larrêt
Singh v. Trump
,
2016 ONCA 747, 408 D.L.R. (4
e
)
    235, aux paras. 111, 116-22, citant
Tercon
    Contractors Ltd. c. Colombie-Britannique (Transports et Voirie)
,
2010 CSC 4, [2010] 1 R.C.S. 69, aux paras. 122-123 :

The first issue, of course, is whether as a matter of
    interpretation the exclusion clause even applies to the circumstances
    established in evidence. This will depend on the Courts assessment of the
    intention of the parties as expressed in the contract. If the exclusion clause
    does not apply, there is obviously no need to proceed further with this
    analysis. If the exclusion clause applies, the second issue is whether the
    exclusion clause was unconscionable at the time the contract was made, as
    might arise from situations of unequal bargaining power between the parties (
Hunter
, at p. 462). This second issue has to do with
    contract formation, not breach.

If the exclusion clause is held to be valid and applicable, the
    Court may undertake a third enquiry, namely whether the Court should
    nevertheless refuse to enforce the valid exclusion clause because of the
    existence of an overriding public policy, proof of which lies on the party
    seeking to avoid enforcement of the clause, that outweighs the very strong public
    interest in the enforcement of contracts.

[45]

Lauteur
    G.H.L. Fridman, dans son livre,
The Law of Contract in Canada
,
6
e
éd., Toronto, Thompson Reuters Canada Limited, 2011, à la p. 282
    a soutenu que:

Where the plea has been successful, it has been because the
    party signing the document was ignorant of the English language and did not
    know what was going on; or was of limited education and reading ability and was
    mistaken as to what the document was; or relied on what she was told by her
    husband to whom she was subservient in business matters, so she did not know
    what she was signing.

[46]

Linterprétation contractuelle consiste à déterminer lintention
    objective des parties suivant une analyse axée sur les faits. On peut regarder
    à tout ce qui « appartenait ou aurait dû raisonnablement appartenir aux
    connaissances communes des parties au moment de la signature du contrat
    [...] » :
Sattva,
aux paras. 27, 55 et 58. Le Tribunal doit effectuer une analyse des
    circonstances de façon objective :
Tercon
,
aux paras. 54, 122-123.

[47]

Cette cour en
D.L.G. & Associates c.
    Minto Properties Inc.
, 2015 ONCA 705, 391 D.L.R. (4
e
)
    505, au para. 37 a décrit les circonstances à regarder :

The courts have looked to a variety of
    interpretive aids in considering the potential application of an entire
    agreement clause to pre-contractual misrepresentations: see J.D. McCamus:
The
    Law of Contract
, 2
nd
ed 2012, Irwin Law Inc., at 365-66. The
    courts have considered:



the language used in the entire agreement
    clause;



the relationship of the parties when the
    contract was consummated;



the sophistication of the parties;



the nature of the negotiations;



the language of other terms of the contract and
    specifically the extent to which allowing or precluding a negligent
    misrepresentation claim would be inconsistent with the other terms of the
    agreement.

[48]

Une clause dexclusion ne peut avoir pour effet décarter lélément de
    substance dune entente contractuelle préexistante à moins quil puisse être
    démontré que cette clause fut spécifiquement apportée à lattention de la
    partie qui renonce à ses droits :
Singh,
aux paras. 53, 115-122.

[49]

Le Tribunal a noté que :

a.

La clause ne fut pas apportée à lattention de
    M. Lacroix,

b.

Le libellé de la clause ne fait aucune mention
    de lintention décarter le contrat verbal. Le libellé de la clause confirme
    simplement quelle se rapporte à «

the organization and affairs of the
    Corporation

»,

c.

Toutes les parties savaient que M. Lacroix avait
    une connaissance limitée de langlais particulièrement langlais écrit et quil
    avait une expérience limitée dans le monde corporatif,

d.

Il na pas eu davis juridique indépendant avant
    de signer la Convention, et

e.

Il na pas eu dexplication de la clause et son
    importance.

[50]

Le Tribunal a déterminé que la clause de résiliation des ententes
    antérieures contenue dans la Convention entre actionnaires ne pouvait pas
    écarter lélément de substance de lentente contractuelle préexistante car
    cette clause ne fut pas apportée à lattention de 738. Lavocat a

incorporé
    les renseignements des actionnaires (sans la participation de M. Lacroix) à un
    précédent en anglais et aucune demande expresse na été faite par lun des
    actionnaires afin dincorporer la clause et aucune discussion de la clause na
    eu lieu avant la signature de la Convention. Les parties ont continué à agir en
    fonction du contrat après avoir signé la Convention.

[51]

Il ny avait donc aucune nécessité de satisfaire aux autres éléments de
    lanalyse :
Douez c. Facebook Inc.
,
2017 CSC 33, [2017] 1 R.C.S. 751 aux paras.
    112-116.

[52]

Le Tribunal a aussi déterminé que si la clause sapplique, la seule
    explication serait que les trois autres actionnaires lauraient fait avec
    lintention de prendre avantage de M. Lacroix en le privant sans contrepartie
    du bénéfice quils savaient était la raison première de son investissement.

[53]

Le Tribunal na pas commis derreur en droit en ninterprétant pas la
    clause de résiliation dans la convention pour conclure que la clause a pour
    effet de résilier le contrat antérieur. Au contraire, le Tribunal avait raison
    de conclure que la clause dexclusion aurait pour effet décarter lélément de
    substance de lentente contractuelle préexistante, la clause ne fut pas
    spécifiquement apportée à lattention de 738 : la partie qui allait
    renoncer à ses droits, M. Lacroix avait une expérience limitée dans le monde corporatif,

et il serait injuste de mettre fin au contrat verbal à cause du caractère
    manifestement inique de la clause. Elle priverait M. Lacroix dun bénéfice
    important du premier contrat sans aucune contrepartie. Je rejetterais donc ce moyen
    dappel.

(3)

Est-ce que le Tribunal a commis une erreur de droit
    en ordonnant lexécution en nature du contrat
?

[54]

Lobjectif de la réparation dans une situation de bris de contrat est
    de remettre la partie atteinte dans la position où elle aurait été, neût été
    le bris de contrat. Lorsque les dommages-intérêts sont inadéquats pour le
    faire, lexécution en nature peut être ordonnée.

[55]

« Specific performance is a discretionary equitable remedy
    granted where damages cannot afford an adequate and just remedy in the
    circumstances. »:
Matthew Brady Self Storage Corporation v. InStorage
    Limited Partnership
, 2014 ONCA 858, 125 O.R. (3e) 121, aux paras.
29, 32 et 35-40. Lexécution en nature peut être ordonnée lorsque
    lobjet de lentente est unique ou irremplaçable.

[56]

Puisque le choix daccorder lexécution en nature est discrétionnaire,
    le Tribunal dappel ne doit pas intervenir que si la décision du juge de
    première instance révèle une erreur de principe ou est nettement erronée :
de Montigny c. Brossard (Succession)
,
2010 CSC 51,

[2010] 3 R.C.S. 64, au
    para. 27.

[57]

Lexécution en nature peut être la réparation indiquée lorsque le
    contrat est pour le bénéfice dun tiers. Bien que la partie au contrat ne
    souffre de dommages, cest précisément en raison du fait que la partie au
    contrat ne subit aucune perte financière que les dommages-intérêts sont
    manifestement inadéquats et que lexécution en nature est la réparation
    appropriée :
Beswick v. Beswick
,
[1968] A.C. 58 (H.L.), suivi dans

Gasparini et al. v. Gasparini et al.

(1978), 20 O.R. (2
e
) 113, (Ont. C.A.).

[58]

Cette cour dans larr
ê
t
Gasparini
a décidé que :

The learned trial Judge correctly relied on
Beswick
    v. Beswick
, [1968] A.C. 58, a case in which the House of Lords
    unanimously affirmed the right of a widow, as administratrix of the estate of
    her late husband who was a party to a contract, to an order for specific
    performance of the agreement providing for the payment of a personal annuity
    for her. It was held that she could not bring an action personally to enforce
    the agreement, not being a party to it; but, as her husband's personal
    representative, she could enforce the agreement, even though she was a third
    party beneficiary.

[59]

M. Lacroix représente lintérêt de Maisons Lacroix. Il a témoigné quil
    a accepté dinvestir dans le projet de subdivision seulement pour aider Maisons
    Lacroix et non pas pour largent. Il est devenu investisseur par lentremise de
    738 et 738 est préjudicié en raison de la décision de 739 de cesser de faire
    affaire avec Maisons Lacroix.

[60]

Le Projet Oasis est la seule et unique subdivision en construction à
    Limoges depuis 6 ans. Cette opportunité de permettre aux Maisons Lacroix de
    continuer à construire sur 25% des lots du Projet Oasis représente au minimum
    25% des 100 lots de la Phase III, 400 autres lots qui seront développés dans le
    futur et 4 lots commerciaux. Cest aussi la seule subdivision qui est le sujet
    dune entente selon laquelle 738 peut refiler 25% des lots aux Maisons Lacroix,
    un projet de développement immobilier complexe de longue durée.

[61]

Le Tribunal a donc accepté que 738 a droit de poursuivre ces
    procédures, que des dommages-intérêts soient inadéquats, et quil sera
    impossible de quantifier des dommages-intérêts. Lobligation de répartir 25%
    des lots aux Maisons Lacroix en appliquant les mêmes conditions que celles
    imposées aux Habitations Leclair est claire et ne crée pas dobstacles à la
    supervision judiciaire.

[62]

Le Tribunal na pas erré en concluant à lexécution en nature du
    contrat, car cest le seul remède qui permet de remettre 738 dans la position
    quelle aurait été sans le bris de contrat, des dommages-intérêts sont
    inadéquats pour lentente unique, et il serait difficile de quantifier les
    dommages-intérêts avec exactitude. Je rejetterais ce moyen dappel.

(4)

Est-ce que le Tribunal a commis une erreur de droit
    quant à lapplication des ordonnances à 714, 917 et 631
?

[63]

Lapplication des ordonnances à 714, 917 et 631 découle de la
    conclusion du Tribunal que les autres investisseurs doivent être liés par le
    jugement, car :

a.

Tous les investisseurs de 739 étaient au courant
    de la répartition 75/25 et ils ont accepté dêtre liés par le contrat verbal;

b.

739 a ensuite ratifié le contrat verbal en
    adoptant « des mesures ou comportements qui exprimaient les intentions de
    739 dêtre liée par le contrat verbal » au sens de larticle 21 (2) de la Loi
    sur les sociétés par actions » ; et

c.

Les trois autres actionnaires et 739 étaient
    représentées par les mêmes avocats.

[64]

Pour ces raisons, le Tribunal na pas erré en liant 714, 917 et 631 aux
    ordonnances rendues compte tenu de son appréciation de lensemble du contexte. Nous
    devons faire preuve de déférence car le juge de première instance a fondé sa
    décision sur les faits. Je rejetterais ce moyen dappel.

(5)

Dans lalternative, est-ce que lautorisation de
    faire appel de lordonnance de dépens doit être accordée, et lordonnance
    modifiée
?

[65]

Si une offre de transaction est présentée par un
    demandeur selon les exigences de la règle et le demandeur obtient un jugement
    aussi favorable, ou plus favorable, que les conditions de loffre, il a droit
    aux dépens dindemnisation partielle à la date de la signification de loffre
    et aux dépens dindemnisation substantielle à compter de cette date :
Règles de procédure civile
,
R.R.O. 1990, Règl. 194
,
règle 49.10.

[66]

En labsence dune erreur de principe ou dune erreur manifeste dans
    loctroi des dépens, un haut niveau de déférence est accordé à un Tribunal de
    première instance :
Smith v. Inco Limited
, 2013 ONCA 724, 313 O.A.C. 156, au para. 18, autorisation de pourvoi
    refusée, [2014] C.S.C.R. no 36.

[67]

Les tribunaux reconnaissent que labandon des dépens ou certains
    postes, comme les intérêts prédéterminés, peuvent être un élément de compromis
    et un facteur important dans lévaluation de laspect favorable de loffre de
    règlement en comparaison au résultat obtenu sous la Règle 49.10 :
Seaton v. Bolton
,
2007 CanLII 46250 (Ont. C.S.), au para. 28 ; voir aussi
Niagara Structural Steel (St. Catharines) Ltd. V. W.D. Laflamme Ltd.
, 1987 CanLII 4149 (Ont. C.A.).

[68]

Le 31 janvier 2018, 738 a présenté une offre de transaction aux appelantes
    en offrant que laction soit réglée si :

a.

Les appelantes acceptent de reconnaître la
    validité de lentente verbale et de distribuer 25% des lots de 739 aux Maisons
    Lacroix ;

b.

Les conditions et le prix pour la vente de ces
    lots seront les mêmes que ceux imposés aux Habitations Leclair. Les conditions
    indiquées dans loffre étaient celles qui étaient connues par 738 et appliquées
    aux contracteurs à ce moment dans le temps lors de la répartition des lots
    avant le bris de contrat ; et

c.

Chaque partie assumera ses propres dépens.

[69]

Les appelantes ont refusé loffre et nont présenté aucune offre de
    règlement à 738. 738 navait donc aucun choix que de procéder avec le procès.
    La conduite des actionnaires majoritaires est le point central du litige.

[70]

738 a connu un jugement plus favorable que les conditions de son offre
    puisque les conditions énumérées à son offre datée le 31 janvier 2018, étaient
    les mêmes conditions qui étaient imposées tant aux Habitations Leclair quaux
    Maisons Lacroix dans la Phase II du Projet Oasis à lunanimité par les
    actionnaires de 739. De plus, lIntimée proposait dabandonner tous ses dépens
    jusquau matin du procès en échange de lacceptation de loffre.

[71]

Le Tribunal na commis aucune erreur révisible en appel en concluant
    que les dépens représentaient une « somme substantielle » et en
    appliquant la règle 49.10.

[72]

Le Tribunal a reconnu quune certaine flexibilité est nécessaire à
    limposition des conditions, lorsquil a ordonné que la répartition de 25% des
    lots aux
«
Maisons Lacroix Homes aux
    mêmes conditions financières et autres que celles exigées dHabitations
    Leclair
»,
car les
    conditions imposées aux deux constructeurs de maisons ont évolué entre la Phase
    I et la Phase III du Projet Oasis.

[73]

739 fut jointe à laction pour que les quatre parties soient actionnaires,
    et liée par les effets du jugement. Si le Tribunal avait inclus 739 à
    lOrdonnance de dépens, 738 aurait eu pour effet de payer une partie de ses
    propres dépens. Le Tribunal a correctement ordonné que les dépens soient
    acquittés par 714, 917 et 631.

(6)

Conclusion

[74]

Je rejetterais lappel avec dépens. Si les parties ne peuvent pas
    régler les dépens, ils peuvent envoyer des soumissions écrites, limitées à 7
    pages, dans les 15 jours.

Rendu le : 23 décembre 2020 (« K.M.v.R. »)

« J.A. Thorburn j.c.a. »

« Je souscris. K. van Rensburg j.c.a. »

« Je souscris, M.L. Benotto j.c.a. »


